Citation Nr: 0843716	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  02-10 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sinusitis.  

2.  Entitlement to a rating in excess of 10 percent for a 
mild saddlenose deformity with a nasal tip collapse.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active military service from March 1948 to 
March 1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In an April 2005 decision, the Board declined to 
reopen the veteran's previously denied claim for service 
connection for residuals of a back injury, denied a rating in 
excess of 30 percent for sinusitis with residuals of a nose 
injury, and granted a separate 10 percent rating for mild 
saddlenose deformity with a nasal tip collapse and 
floppiness, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6504 (2005).

The veteran appealed that portion of the Board's April 2005 
decision that addressed the claim for an increased rating for 
sinusitis with residuals of a nose injury to the U.S. Court 
of Appeals for Veterans Claims (hereinafter referred to as 
"the Court"). In that litigation, a Joint Motion for Partial 
Remand (Joint Motion) was filed by the appellant and the VA 
General Counsel, averring that remand was required due to the 
Board's failure to explain why the veteran did not satisfy 
the criteria for a separate 30 percent rating under 38 C.F.R. 
§ 4.118, Code 7800 for disfigurement of the nose, rather than 
the 10 percent rating assigned under 38 C.F.R. § 4.97, Code 
6504.  In an Order of March 2006, the Court vacated that part 
of the Board's decision that addressed the veteran's claim 
for an increased rating for sinusitis with residual nose 
injury and remanded the matter, pursuant to the Joint Motion.  
A copy of the Court's Order in this matter has been placed in 
the claims file.

In July 2006, the Board remanded the veteran's appeal to the 
Appeals Management Center (AMC) for development consistent 
with the March 2006 Joint Motion.  The appeal has now been 
returned for additional appellate consideration. 

The Board notes that the veteran's disability on appeal was 
previously characterized as a single disability by both the 
Joint Motion and the July 2006 Board remand.  However, as 
previously noted, the Board established entitlement to a 
separate 10 percent evaluation for a saddlenose deformity 
with nasal tip collapse in the April 2005 decision.  The 
Joint Motion did not specifically address that portion of the 
Board's April 2005 decision that was concerned with the 
evaluation of the veteran's sinusitis.  Instead, the sole 
basis for the Joint Motion was the failure of the Board to 
address the possibility of a higher evaluation under an 
alternate rating code for the veteran's saddlenose deformity.  
Therefore, as these are now two separate and distinct 
disabilities, and as only one of these disabilities is ready 
for appellate consideration, the Board will address the two 
disabilities as separate issues in order to avoid any further 
delay or confusion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent 
for a mild saddlenose deformity with a nasal tip collapse is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The veteran's residuals of a nose injury with sinusitis are 
manifested by a large septal perforation with occasional 
sinusitis and requiring the use of saline nasal spray.  
Neither repeated surgery nor near constant sinusitis has been 
shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
sinusitis with residuals of a nose injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied.

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In the present case, in a January 2004 letter, the RO advised 
the veteran of the types of evidence that he needed to send 
to VA in order to substantiate his claim for an increased 
evaluation, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised to identify 
evidence showing an increase in severity of his sinusitis.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.

For the above reasons, the Board finds that the RO's notice 
in January 2004 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The January 2004 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples such as physical and 
clinical findings and the results of laboratory tests or X-
rays.  The letter stated that the evidence should describe 
the additional impairment caused by his disabilities.  It 
also noted that VA would assist the veteran in obtaining 
employment records, thereby notifying him that the effect of 
his disability on his employment was relevant.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claim, the Board 
notes that this information was contained in his June 2002 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  It did, however, provide 
actual knowledge to the veteran.  Similarly, the April 2005 
Board decision also contained an extensive discussion of the 
requirements for an increased evaluation under the rating 
code for sinusitis.  This information was provided to the 
veteran over three years ago, which provided him a meaningful 
opportunity to participate in the adjudication of the claim.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  Neither 
the statement of the case nor the previous Board decision 
could provide VCAA notice.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006).  These documents did, however, provide 
actual knowledge of the rating criteria, and the veteran has 
had the opportunity to submit argument and evidence 
subsequent to receiving the notice.  Hence he had a 
meaningful opportunity to participate in the adjudication of 
his claim and was not prejudiced.  

The veteran through his representative has displayed actual 
knowledge of the fact that his disabilities will be evaluated 
based on their effects on both his daily life and employment.  
The veteran's representative has presented extensive argument 
and discussion as to how the veteran's current symptoms apply 
to the rating code for sinusitis in his November 2008 
informal hearing presentation.  The Board concludes that 
while the veteran and his representative may not have 
received timely notification of the exact measurement 
required for increased evaluations, he is aware of the 
symptomatology that must be demonstrated in order to receive 
a higher evaluation.  The Board notes that the March 2006 
Joint Motion did not raise any concerns regarding possible 
defects in the notice that was provided to the veteran.  
Therefore, the Board finds that the duty to notify the 
veteran in his claim for increased evaluations has been met.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  In this case, the 
initial decision was rendered only a matter of days after the 
enactment of the VCAA.  Therefore, all of the VCAA 
notification in this case was provided to the veteran after 
the initial decision.  This defect was cured by 
readjudication of the veteran's claim after receipt of all 
the required notice, most recently in August 2007.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private medical 
treatment and treatment through the VA medical system.  The 
RO has obtained the veteran's VA outpatient treatment 
records.  Additionally, the veteran has submitted private 
treatment records and the RO has obtained private treatment 
records.  The veteran has been afforded two VA examinations 
of his sinusitis since the July 2006 remand.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Evaluation

The veteran contends that an evaluation greater than 30 
percent is warranted for the service-connected residuals of 
sinusitis.

The veteran's service medical records reveal that in March 
1951, he underwent a rhinoplasty with plastic reconstruction 
of the nose with cartilage implant, and excision of the 
dermal nevus on the right side of the upper lip.  A history 
at that time revealed that he had broken his nose on three 
occasions prior to service.  In July 1951, he underwent a 
surgical trimming of the upper border of the nasal cartilage 
implant.

In a January 1970 rating decision, the RO granted service 
connection for residuals of a nose injury with sinusitis.  A 
10 percent disability evaluation was assigned.  Later, by a 
July 1971 rating decision, a 30 percent disability evaluation 
was assigned.

In April 2000, the veteran claimed entitlement to an 
increased rating for the service-connected disability.  
During VA outpatient treatment in July 2000, the veteran 
reported a history of frequent sinus problems.  He was 
employed part time doing refrigerator repair work.  He denied 
any sore throat, or shortness of breath.  Further, he denied 
any wheezing, asthma, cough, or phlegm.  Following a physical 
examination, the pertinent diagnoses were allergic rhinitis 
and nasal deformity.

He was afforded a VA examination in September 2000.  He 
reported that within the past year he had several sinus 
infections accompanied by stuffiness and postnasal drip.  
Upon physical examination, he had bilateral swollen inferior 
turbinates and a very large anterior septal perforation with 
no specific crusting on the septal perforation itself.  His 
nasal dorsum had a mild saddlenose deformity with a nasal tip 
collapse and floppiness.

The veteran was seen by E. B., M.D., F.A.C.S., in June 2002 
with respect to an evaluation for snoring and an airway 
obstruction.  The examiner noted that by history the veteran 
injured his face and nose in Arabia.  The veteran reported 
difficulty breathing since that time.  He also noted that 
drinking liquids fast caused aspiration.  Upon examination, 
the nose showed a very large septal perforation.  The nose 
drooped and had a lack of support along the caudal strut.  A 
laryngoscopy showed a paretic right vocal cord.  There were 
no abnormalities of the neck, thyroid glands or salivary 
glands.  The examiner opined that the veteran suffered both 
nasal and tracheal injuries during service.  He noted that 
crusting caused whistling when he slept.  Also, the crusting 
drained onto his vocal cords.  He noted that the right vocal 
cord paresis seemed to be due to the injury in service.  The 
veteran was advised to discontinue steroid nasal spray and to 
use saline spray.

A December 2002 VA outpatient treatment note indicated that 
the veteran was feeling well since he started his two nasal 
sprays.  There was no ear pain, nasal congestion, or throat 
pain.  There was no cough, wheezing, or shortness of breath.

During VA treatment in December 2003, there were no 
complaints of ear pain, nasal congestion, or throat pain.  
Upon physical examination, there was no shortness of breath, 
coughs, or wheezing.  There was no facial tenderness.  There 
was no posterior drip or erythema.

May 2004 VA treatment records note the history of the 
veteran's injury and the resulting service connected 
disability.  However, the mucosa was intact, and secretions 
were scant and clear.  

VA medication lists show that the veteran continued to use 
nasal sprays in 2005 and 2006.  

The veteran was afforded a VA examination in September 2006.  
The claims folder was present and reviewed by the examiner.  
The veteran reported that he had drainage from his nose all 
of the time, as well as a constant nasal drip.  He used a 
nasal decongestant spray about five to six times each week, 
or about every 12 hours.  He also used a salt water spray as 
well as a steroid spray.  The veteran was also on medication 
to prophylax for infections, and different antibiotics were 
required about every other month for about 10 days at a time.  
He would develop a frontal headache during these infections.  
On examination, there was no swelling over the sinuses and 
only minimal sensitivity over the maxillary sinus.  The ear 
canals and tympanic membranes were normal.  The mucous 
membranes were slightly dry to slightly moist, with no 
crusting or scabs.  There was no apparent postnasal drip.  
The diagnoses included large nasal perforation, and chronic 
sinus infection. 

VA treatment records from October 2006 note that the veteran 
used nasal sprays and other nasal medication as needed.  
There was no nasal discharge on examination. 

An additional VA examination was conducted in January 2007.  
The claims folder was reviewed.  His chief complaints were 
sinusitis, sinus headaches, and osteomyelitis.  The veteran 
reported daily stuffiness and pressure, and said the symptoms 
intensified at least once a week.  He treated himself with 
saline nasal spray at least four times a day and with 
flunisolide nasal spray twice a day.  A third spray was used 
only when the first two where ineffective.  He had been 
treated six times in the past year for sinus infections, and 
had been treated with antibiotics twice for 20 day periods in 
the last year.  The veteran reported weekly sinus headaches 
which were more severe during sinus infections.  His 
condition was unchanged since the September 2006 examination.  
There had been no instances of osteomyelitis since his 1950 
surgery, and there was no current evidence of osteomyelitis.  
On examination, the veteran was in no apparent distress.  
Crusting was noted in the nostril and there was evidence of a 
postnasal drip.  The examiner opined that the sinusitis was 
manifested by purulent discharge.  There were no complaints 
of scabbing, although there was crusting on a daily basis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The veteran is in receipt of a 30 percent disability 
evaluation for service-connected sinusitis pursuant to 38 
C.F.R. § 4.97, Code 6513, pertaining to chronic maxillary 
sinusitis.  Maxillary sinusitis is rated in turn under the 
General Rating Formula for Sinusitis.  Pursuant to such 
rating criteria, a 10 percent rating is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

Finally, a 50 percent rating is warranted after radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2004).  A 
Note to Diagnostic Code 6514 provides that an "incapacitating 
episode" of sinusitis means one that requires bed-rest and 
treatment by a physician.

Initially, the Board notes that the veteran's service- 
connected sinusitis has been rated as 30 percent disabling 
since March 1971.  Under governing law, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  
Because the veteran's sinusitis has rated at 30 percent or 
higher since March 1971, it is protected at that level from 
any decrease.

In this case, the veteran's sinusitis is not manifested by 
chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, which are the relevant criteria for a 50 
percent rating.  The evidence of weekly headaches, minimal 
sensitivity of the sinus, six infections each year, and a 
single report of purulent discharge does not equate to near 
constant.  Although the January 2007 examination described 
purulent discharge and nasal crusting, these symptoms were 
not noted in December 2003 or May 2004 treatment records or 
at the September 2006 examination.  The Board notes that the 
veteran indicated there had been no change in his symptoms 
between September 2006 and January 2007.  As such, the Board 
finds that the criteria for a 50 percent evaluation are not 
met.

The Board also notes that the 30 percent rating now in effect 
for sinusitis adequately reflects the level of severity of 
the veteran's sinusitis.  There are very few, if any, 
reported instances of incapacitating sinusitis in any of the 
VA medical records.  He is treated for six non incapacitating 
episodes of sinusitis each year.  The preponderance of the 
evidence demonstrates that the veteran's sinusitis has not 
warranted more than the current 30 percent under the relevant 
rating criteria during any portion of the period on appeal.  
The veteran's symptomatology has been relatively consistent 
throughout the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Hence, the benefit-of-the-doubt rule is not 
for application, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation greater than 30 percent for sinusitis is 
denied.


REMAND

The March 2006 Joint Motion directed the Board to consider 
whether or not the veteran was entitled to an evaluation in 
excess of 10 percent for his nose disfigurement pursuant to 
38 C.F.R. § 4.118, Code 7800.  Accordingly, the Board's July 
2006 remand, among other things, directed the RO to 
readjudicate the veteran's claim for an evaluation in excess 
of 10 percent for this disability under both 38 C.F.R. 
§ 4.97, Code 6504 and 38 C.F.R. § 4.119, Code 7800, as 
appropriate.  The veteran was to then be issued a 
supplemental statement of the case that described all 
relevant actions and that contained all applicable law and 
regulations considered pertinent since a February 2004 
supplemental statement of the case.  

The record shows that the veteran was issued a supplemental 
statement of the case in August 2007.  Although this 
supplemental statement of the case shows that entitlement to 
an increased evaluation under the rating code for sinusitis 
was considered, there is no indication that entitlement to an 
increased evaluation for the veteran's nose disfigurement was 
considered under either 38 C.F.R. § 4.97, Code 6504 or 
38 C.F.R. § 4.119, Code 7800.  Furthermore, neither of these 
rating codes was provided to the veteran.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the veteran with a letter 
that includes the notification outlined 
by the Court Vazquez-Flores v. Peak, 22 
Vet. App. 37 (2008).  

2.  Readjudicate the veteran's claim 
for a rating in excess of 10 percent 
for a nose deformity under 38 C.F.R. 
§ 4.97, Code 6504 or 38 C.F.R. § 4.119, 
Code 7800, as appropriate.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the February 
2004 supplemental statement of the 
case.  This should include the 
provisions of 38 C.F.R. § 4.97, Code 
6504 and 38 C.F.R. § 4.119, Code 7800.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


